                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION


UNITED STATES OF AMERICA, )
                          )
     Plaintiff,           )
                          )
v.                        )                    Cause No. 1:20-CR-42
                          )
ADAM D. McGIBNEY,         )
                          )
     Defendant.           )


  DEFENDANT’S REPLY IN SUPPORT OF HIS FIRST MOTION FOR DISCOVERY

       Comes now, Defendant Adam McGibney (“McGibney”), by counsel, to submit this Reply

Brief in support of his First Motion for Discovery as follows:

       1.      Each party has acknowledged to the Court that significant exchanges back and forth

have occurred between the parties related to discovery matters as contemplated by the original

discovery related order entered in this matter. These communications have been in writing and

via telephone, with a variety of materials being produced as identified in the filings of both parties.

       2.      Factual Background:

       Mr. McGibney acknowledges the procedural chronology of events as they have occurred

during the pendency of this matter.

       3.      Reply as to Specific Items of Discovery Sought:

       A.      Complete copies of any body cam and dash cam videos taken during the course of
               the investigation in this matter together with all transcripts made of same.

       While the Government claims no such items exist, Mr. McGibney requests an order issue

requiring the production of such materials should they be discovered in this matter going forward.

Defendant would clearly be entitled to this material should it exists.
        B.      Copies of all recorded statements allegedly taken from Mr. McGibney during the
                course of this matter.

        McGibney acknowledges receipt of a single audio recording of a statement he allegedly

gave to TFO Anderson on or about July 20, 2020. Defendant requests that the Order entered in

response to this motion include a requirement that any other audio recordings currently in the

possession of the Government or that may come into the possession of the Government in the

future be produced.

        C.      Any written or recorded statements taken from any lay witnesses interviewed
                during the course of this matter.

        Defendant requests that should any such statements from lay witnesses come into the

Government’s possession that same be produced pursuant to Rule 26.2 or the Jencks Act and

Brady. Defendant requests an Order to that extent be entered.

        D.      A list of all expert witnesses who the Government has interviewed in this matter;
                and

        E.      A list of all expert witnesses the Government intends to call as witnesses at any trial
                held in this matter.

        Defendant appreciates the Government identifying expert witnesses it intends to call at

trial. He requests that an Order enter requiring the Government to identify any additional experts

it interviews and intends to call as witnesses at trial.

        F.      All reports of any kind produced by or for any expert witnesses the Government has
                utilized during investigation of this case and all attachments to said reports.

        While the Government has previously produced materials responsive to this request, Mr.

McGibney requests that an Order enter requiring that any future expert reports and attachments to

same be produced to him.




                                                   2
        G.      A copy of the curriculum vitae or resume for such expert witnesses the Government
                has utilized in the course of investigation in this matter, including any such
                witnesses the Government intends to present at the trial held in this matter.

        McGibney acknowledges receipt of the materials identified by the Government in its

response. He requests the Court enter an Order requiring the production of curriculum vitae or

resumes for any additional expert witnesses the Government utilizes in the course of its

investigation or whom it intends to call at the trial of this matter.

        H.      Complete description of and opportunity to inspect all tangible physical evidence
                the Government has gathered as far as the investigation of this case.

        Counsel for Mr. McGibney will schedule a time to review these materials pursuant to the

Government’s invitation to do so.

        I.      A list of all evidence the Government intends to seek admission of during any trial
                held in this matter.

        Mr. McGibney is satisfied with the Government’s response to this request and looks

forward to receiving a timely provided exhibit list in advance of trial.

        J.      Each and every law enforcement related report prepared during the course of the
                investigation of this matter; and

        K.      Each and every supplemental report prepared by law enforcement authorities
                during the course of their investigation of this matter.

        The Government’s conclusion that it has provided all “relevant” reports related to this

matter is of little consequence. Mr. McGibney is not confining his request to all reports the

Government deems “relevant.” He requests copies of ALL reports, not just those the Government

deems relevant. It is not the province of the Government to determine what is or is not “relevant”

to the events at issue in this matter. The Government, for instance, took a very wide path in arguing

what was relevant during the detention hearing held in this matter and its briefing on same.




                                                   3
          L.     All notes from each and every law enforcement officer involved in the investigation
                 of this matter.

          Initially, Mr. McGibney requests an order enter requiring production of the notes requested

to the extent same is required by Brady or Jencks.

          M.     Any affidavit, correspondence, warrant and return pertaining to any search or
                 seizure conducted with the investigation of this case.

          While the Government acknowledges having provided such materials with regard to the

search of Mr. McGibney’s cell phone, the Defense requests an Order issue requiring production of

all such materials related to each and every affidavit, correspondence, warrant and return related

to each and every search or seizure conducted in connection with this case. This request is not

limited to McGibney’s cell phone. If the Government has conducted any other search or seizure

activity related to this investigation, Defendant is entitled to such materials and requests that same

be produced as part of this Court’s Order.

          N.     Copies of all audio tapes made during the investigation of this case.

          Mr. McGibney acknowledges receipt of an audio recording represented as being the

interview conducted by TFO Anderson. Mr. McGibney requests that the Order issued by this

Court require production of all recordings, dispatch or otherwise, made during the course of this

investigation.

          O.     An opportunity to review all items seized during the investigation of this case by
                 every law enforcement agency involved in this matter.

          See Mr. McGibney’s response to paragraph H above.

          P.     Copies of all tips received through Crime Stoppers and any other sort of law
                 enforcement officials involved in the investigation of this matter.

          Mr. McGibney requests that this Court’s Order require production of such material if it

exists.



                                                   4
       Q.      Copies of all photographs taken and obtained by law enforcement authorities in
               this matter.

       Mr. McGibney requests the Government be required to produce all photographs taken and

obtained by law enforcement authorities as part of the investigation in this matter.             He

acknowledges receipt of numerous photographs represented to have been taken by Indiana State

Police troopers and ATF agents along with those taken from his cell phone.

       R.      A list of each witness to every recorded or written statement allegedly made by Mr.
               McGibney during the course of this matter.

       While the Government acknowledges and identifies a witness to Mr. McGibney’s alleged

statement given to TFO Anderson, he requests the Court’s Order require identification of each

witness to every written or recorded statement taken during the course of this matter.

       S.      Copy of all recorded phone calls made by Mr. McGibney from either LaGrange
               County or Noble County Jail, recordings of which have been provided to any agent
               of the Government.

        The Government attempts to push off production of such materials to local authorities. Mr.

McGibney and his counsel are most concerned with those recordings Government agents have in

their possession. These are the recordings they have had access to, the recordings they listened to,

containing information which may have been utilized inappropriately as part of the investigation

in this matter. Reviewing information in the possession of local jails does not provide confirmation

of materials which have been received and reviewed by the Government agents. Rather, such

production would only serve to block Mr. McGibney’s efforts to determine what specific

information the Government has had access to during the course of this investigation; whether

such information was privileged; whether such information was improperly recorded; and whether

use of such information by the Government has violated the law. Sending Mr. McGibney and his

counsel to local authorities for these recordings would only serve to delay their efforts and would,

ultimately, require the filing of at least an additional motion seeking to determine what recordings

                                                 5
made by local jails came to the possession of the Government as part of this matter. There is

absolutely no justification for requiring this 2-step process.

          T.     Copies of any and all transcripts made or such recordings.

          While the Government has indicated no such transcripts exist, Mr. McGibney requests that

any Order issued in response to his Motion require production of any transcripts ultimately made

of such recordings. Counsel for Mr. McGibney anticipates creating a transcript from each such

recording made in this matter and, if dueling transcripts exist, reviewing each will be necessary to

determine which transcript may be admitted at trial. According, Mr. McGibney requests the

Government be ordered to produce any transcripts made from recordings made as part of this

matter.

          U.     All information of whatever form, source or nature, which tends to exculpate Mr.
                 McGibney,…

          Mr. McGibney appreciates the Government’s acknowledgement of its obligations under

Brady, Giglio and their progeny.       He requests this Court’s Order identify and remind the

Government of its continuing obligation to produce such information upon receipt of same.

          V.     Copies of any and all procedural policies of Indiana State Police regarding traffic
                 stops, the use of body cam and dash cam video during the course of their work.

          It appearing the Government has provided access to the information requested herein

through the Indiana State Police website, Mr. McGibney has no further requests in this regard.

          WHEREFORE, Mr. McGibney requests the Court enter an Order granting his First Motion

for Discovery as set forth herein and in his earlier pleading, requiring the Government produce

materials identified within seven (7) days from any Order entered by the Court. He further requests

the Order also require that the Government produce any items responsive to Mr. McGibney’s

requests, received subsequent to the Court’s Order, within seven (7) days from receipt of same.



                                                  6
Dated: November 13, 2020                    Respectfully submitted,

                                            BARNES & THORNBURG LLP


                                            /s/George E. Horn, Jr.
                                            George E. Horn, Jr. (11721-71)
                                            201 S. Main St., Suite 400
                                            South Bend, Indiana 46601
                                            Telephone: (574) 233-1171

                                            Attorneys for Defendant




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 13th day of November, 2020, service of a true
and accurate copy of the foregoing Defendant's Reply in Support of his First Motion for
Discovery was served on the United States Attorney via the Court’s ECF system.


                                                    BARNES & THORNBURG LLP


                                                    /s/ George E. Horn, Jr.




                                               7
